UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-05896 DWS Target Fund (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 7/31 Date of reporting period: 7/31/2012 ITEM 1. REPORT TO STOCKHOLDERS JULY 31, 2012 Annual Report to Shareholders DWS Target 2014 Fund Contents 4 Portfolio Management Review 8 Performance Summary 10 Investment Portfolio 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 16 Notes to Financial Statements 22 Report of Independent Registered Public Accounting Firm 23 Information About Your Fund's Expenses 24 Tax Information 25 Summary of Management Fee Evaluation by Independent Fee Consultant 29 Board Members and Officers 34 Account Management Resources This report must be preceded by a prospectus. The prospectus contains the fund's objectives, risks, charges and expenses, and other important information about the fund. Although allocation among different asset categories generally limits risk, portfolio management may favor an asset category that underperforms other assets or markets as a whole. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Because ETFs trade on a securities exchange, their shares may trade at a premium or discount to their net asset value. ETFs also incur fees and expenses so they may not fully match the performance of the indexes they are designed to track. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 8 through 9 for more complete performance information. "As the fund moves closer to its maturity date, we continue to manage the portfolio by investing in zero-coupon bonds and ETFs representative of the broader U.S. stock market." DWS Target 2014 Fund produced a total return of 1.77% during the annual period. The U.S. government bond market performed very well during the 12-month period ended July 31, 2012, as sluggish growth and moderate inflation enabled the U.S. Federal Reserve Board (the Fed) to maintain its policy of near-zero interest rates. In addition, the debt crisis in Europe fueled a "flight to quality" by investors who were looking to reduce their exposure to a potential worst-case scenario in one or more of the region's peripheral economies. In combination, these factors fueled a powerful rally in U.S. Treasuries that caused the 10-year note to fall from 2.82% to 1.51%. (Bond prices and yields move in opposite directions.) The fund's fixed income benchmark — Barclays U.S. Treasury Index — gained 8.17% for the one-year period ended July 31, 2012. Short-term bonds, as measured by Barclays U.S. Government/Credit 1-3 Year Index (and more representative of the fund's fixed income portfolio as it approaches maturity), rose by 1.15% for the period. The U.S. equity market experienced elevated volatility and periods of uncertainty during the past 12 months, due in part to concerns about the European crisis, slowing growth in China and unsteady economic conditions here in the United States. Despite these headwinds, the Standard & Poor's 500® (S&P 500) Index returned 9.13% and finished the year just short of the 52-week high it established in early April. The U.S. market was supported by low interest rates, robust profit margins and solid corporate earnings, as well as its status as a relative "safe haven" at a time of elevated investor concerns regarding the uncertainty overseas. The fund seeks to achieve its investment objectives by investing a portion of its assets in "zero coupon" U.S. Treasury obligations and the balance of its assets in common stocks or investment vehicles that provide exposure to common stocks. Performance Attribution As of July 31, 2012, the fund held a weighting of 15.7% in stocks and 83.5% in bonds. The remainder of the portfolio was in cash. The fixed income portion of the portfolio is invested entirely in Treasury STRIPS, which stands for Separate Trading of Registered Interest and Principal of Securities. STRIPS are created by dividing all of the individual interest and principal payments of underlying coupon-bearing Treasury notes into separate zero-coupon securities. Such securities initially sell at a discount to their final value, and their prices gradually rise until they become fully valued at par ($100 per bond) on their maturity date. Because STRIPS are more responsive to interest rate changes than coupon-bearing bonds of similar maturity, they tend to be more sensitive to volatility in the broader bond market. This is particularly true for longer-maturity STRIPS. On the other hand, the dominant contribution to price performance for STRIPS with closer maturity dates comes from the gradual appreciation of the bonds towards their $100 par value. DWS Target 2014 Fund is scheduled to mature on November 15, 2014. Since this date is so close, the performance of the fixed income portion of the portfolio is due almost entirely to the accretion of the STRIPS' price toward its par value rather than movements in prevailing interest rates. The price of the fund's STRIPS position rose from $97.64 to $99.41, a return of roughly 1.8%. This return is less than that of the Barclays U.S. Treasury Index because the maturity of the fund's STRIPS investment is less than the average maturity of the securities in the benchmark, and long-term securities performed very well during the past year. The equity portion of the fund is invested in two exchange-traded funds, or ETFs, that track the performance of the S&P 500 Index: the SPDR S&P rust and the iShares S&P 500 Index Fund. We believe this low-cost approach will enable the equity portion of the fund to produce returns in line with the broader U.S. equity market. This portion of the portfolio generated positive returns in the 12-month period, reflecting stocks' gain during this time. Outlook and Positioning As the fund moves closer to its maturity date, we continue to manage the portfolio by investing in a zero-coupon bonds and ETFs representative of the broader U.S. stock market. Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2005. • Joined Deutsche Asset Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. • Portfolio Manager for Retail Fixed Income: New York. • BIS, University of Minnesota. Ohn Choe, CFA, Assistant Vice President Portfolio Manager of the fund. Joined the fund in 2006. • Portfolio Manager for Retail Fixed Income: New York. • Joined Deutsche Asset Management in 2005. • BSBA, Georgetown University. John D. Ryan, Director Portfolio Manager of the fund. Joined the fund in 2010. • Joined Deutsche Asset Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998-2003. • Over 18 years of investment industry experience. • BA in Economics, University of Chicago; MBA, University of Chicago. Kumar Vemuri, Associate Portfolio Manager of the fund. Joined the fund in 2011. • Portfolio Analyst for Specialty Fixed Income: New York. • Joined Deutsche Asset Management in 2009. • MBA, MIT Sloan School of Management; MS, University of Cincinnati; BE, University of Bombay, India. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays U.S. Government/Credit 1-3 Year Index tracks the performance of U.S. government agency and Treasury securities, as well as investment-grade corporate debt securities, with maturities of one to three years. The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization- weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. An exchange-traded fund (ETF) is a security that tracks an index or asset like an index fund, but trades like a stock on an exchange. The Barclays U.S. Treasury Index is an unmanaged index of prices of U.S. Treasury bonds with maturities of one to thirty years. It is not possible to invest directly in an index. Performance Summary July 31, 2012 (Unaudited) Average Annual Total Returns as of 7/31/12 1-Year 3-Year 5-Year 10-Year Unadjusted for Sales Charge 1.77% 5.01% 3.94% 4.27% Adjusted for the Maximum Sales Charge (max 5.00% load) -3.32% 3.23% 2.88% 3.74% Barclays U.S. Treasury Index+ 8.17% 6.15% 6.78% 5.36% S&P 500® Index++ 9.13% 14.13% 1.13% 6.34% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratio of the Fund, as stated in the fee table of the prospectus dated December 1, 2011, is 1.19% and may differ from the expense ratio disclosed in the Financial Highlights table in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Net Asset Value and Distribution Information Net Asset Value: 7/31/12 $ 7/31/11 $ Distribution Information: Twelve Months as of 7/31/12: Income Dividends $ Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended July 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.0%. This results in a net initial investment of $9,500. The growth of $10,000 is cumulative. + The Barclays U.S. Treasury Index is an unmanaged index of prices of U.S. Treasury bonds with maturities of one to thirty years. It is not possible to invest directly in an index. ++ The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Morningstar Rankings — Conservative Allocation Funds Category as of 7/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) 1-Year of 80 3-Year of 94 5-Year of 41 10-Year of 87 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of July 31, 2012 Principal Amount ($) Value ($) Government & Agency Obligation 83.8% U.S. Treasury Obligation U.S. Treasury STRIPS, 4.471%*, 11/15/2014 (Cost $19,227,356) Shares Value ($) Exchange-Traded Funds 15.8% iShares S&P 500 Index Fund SPDR S&P rust Total Exchange-Traded Funds (Cost $3,245,133) Cash Equivalents 0.7% Central Cash Management Fund, 0.14% (a) (Cost $186,137) % of Net Assets Value ($) Total Investment Portfolio (Cost $22,658,626)+ Other Assets and Liabilities, Net ) ) Net Assets * Annualized yield at time of purchase; not a coupon rate. + The cost for federal income tax purposes was $22,658,626. At July 31, 2012, net unrealized appreciation for all securities based on tax cost was $2,656,574. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $2,656,574 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $0. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. SPDR: Standard & Poor's Depositary Receipt STRIPS: Separate Trading of Registered Interest and Principal Securities Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Government & Agency Obligations $
